Citation Nr: 0026137	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-51 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to service connection for a psychiatric disorder.




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1991 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which in part denied 
service connection for an adjustment disorder with mixed 
disturbance of emotion.  The record reflects that in October 
1998 the veteran failed to report for a scheduled hearing 
before a Member of the Board at the RO.  In November 1999 the 
Board remanded this matter to the RO for further evidentiary 
development.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently has a psychiatric disorder that is related 
to service.

2.  The claim for service connection for a psychiatric 
disorder is not plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in November 1991 it was 
noted that the veteran presented himself for a psychiatric 
diagnosis and to "get out" of the Navy.  He was found to be 
dysphoric over being in the Navy and depressed over his 
grandmother's death.  He denied being suicidal, homicidal, or 
psychotic.  It was noted that he was adamant about being 
referred for a psychiatric evaluation, and did not want 
counseling.  Examination showed that he was euthymic.  The 
assessment was personality disorder, NOS.  He was seen again 
six days later and had not heard about his evaluation time.  
He denied suicidal or homicidal ideation, and it was noted 
that he was anxious.  The assessment was personality 
disorder, NOS.  In November 1991 he underwent a psychiatric 
evaluation and he reported having difficulty adjusting to the 
military.  He had a depressed mood and felt he could not deal 
with military life any longer.  He reported having adjustment 
difficulty since his third week of boot camp, with decreased 
appetite and sleep, and feeling nervous.  He reported that he 
did not like military life, and only joined because of his 
father's desire for him.  He denied having any other 
problems.  Examination showed no indicated thought disorder.  
He denied suicidal or homicidal ideations, and denied past 
psychiatric hospitalization or psychiatric evaluations.  He 
admitted he had spoken with a chaplain recently.  The 
diagnosis was adjustment disorder with mixed disturbance of 
emotions, rule out personality disorder.  He was to be 
scheduled for psychiatric testing and further evaluation.  On 
his separation examination he was found to be psychiatrically 
"normal".  

Private treatment records from Mercy Medical Shiland showed 
that in December 1995 the veteran reported feeling stressed 
out and tense at times, and he denied any nervousness or 
sleeping disorders.  The assessment was "history of stress 
reaction".  In February 1996 he was seen with a chief 
complaint of being depressed for three to four months.  He 
reported that he had not been able to sleep, felt very down, 
and had some very strong suicide ideas, but no definite 
plans.  He reported that his parents were on the verge of a 
divorce and he lived with them, and felt unsafe unless he was 
at home.  The assessment was depression. 

On VA examination in September 1996 the veteran reported that 
he had been having difficulties since he entered the Navy in 
1991, with feelings of depression and suicidal thoughts which 
had reportedly continued since his discharge.  He reported 
that he had difficulty coping with his problems.  He claimed 
that his difficulties initially began while he was in basic 
training and his grandmother, to whom he was "quite close", 
died and he was unable to make it home until two days after 
the funeral.  He claimed that since that time, he felt that 
things had gone straight downhill, and he spent his time 
thinking up ways to kill himself.  He reported that he 
initially went to see the chaplain in August 1991, and 
eventually was sent to see two different psychiatrists who 
diagnosed him with a personality disorder.  He reported that 
since he was released from the Navy he had difficulty 
maintaining a job, and continued to seek psychiatric help.  
The diagnostic impression was major depressive disorder, 
recurrent, moderate.  

A psychiatric evaluation report, by Stephen W. Lokke, M.D., 
dated in February 1996 showed that the veteran was referred 
for evaluation because of depression with suicidal thoughts.  
He reported that he was in the Navy for one and a half years 
and did not like it, and that he saw the doctor and 
psychologist on base.  He claimed he had been depressed for 
six or seven months "off and on", and that a recent problem 
involved his parents who decided to divorce.  He indicated 
that he had called the help line at the employee assistance 
program where he worked, which did not help.  The initial 
impression was major affective disorder, depression.  

The record reflects that the veteran failed to report for a 
VA mental disorders examination in March 1998.  

In November 1999 the Board remanded this matter to the RO to 
obtain complete treatment records from the Salisbury VA 
Medical Center (VAMC) as well as to consider service 
connection for a depressive disorder.  

Received by the RO in April 2000 were treatment records from 
the Salisbury VAMC showing that in July 1996 the veteran was 
seen secondary to depression and requested a psychiatric 
evaluation.  The diagnostic impression was dysthymic 
disorder.  Two days later he was seen and reported that he 
needed to get psychiatric medications and counseling, and the 
diagnostic impression was dysthymia.  


Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated during service.  38 U.S.C.A. §1110; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of a 
current disability which is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 310 
(1993).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include psychosis, became 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, the chronic 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A claimant for benefits under a law administered by the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The VA has the duty to assist a 
claimant in developing facts pertinent to the claim, if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim, 
as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for a psychiatric disorder is not well 
grounded.  To sustain a well grounded claim, the veteran must 
provide evidence demonstrating that the claim is plausible; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. App. 
19 (1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a ); Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

The veteran has submitted medical evidence showing that he 
has been diagnosed and treated for dysthymia and a major 
depressive disorder.  Accordingly, the Board finds that he 
has submitted evidence showing that he has a current 
psychiatric disability; thus, he has satisfied the first 
requirement of Caluza.  

As to the second requirement of Caluza, evidence of 
incurrence or aggravation of a disease or injury in service, 
the Board notes that service medical records show that the 
veteran was initially diagnosed with a personality disorder 
in service.  As noted above, personality disorders are not 
diseases or injuries within the meaning of 38 C.F.R. 
§ 3.303(c).  He also underwent a psychiatric evaluation and 
reported that he was depressed and was having difficulty 
adjusting to the military.  The diagnosis was adjustment 
disorder with mixed disturbance of emotions, rule out 
personality disorder.  It was noted that he was being 
scheduled for psychiatric testing and evaluation, however, 
there are no such service medical records in the claims 
folder.  Nonetheless, his separation examination was negative 
for any complaints or findings of a psychiatric disorder.  
Accordingly, it appears that there is insufficient evidence 
to show the "incurrence . . . of a disease . . . in 
service".  However, even if the Board accepted the veteran's 
service medical records and his contentions as evidence 
sufficient to satisfy the second requirement of Caluza - for 
purposes of well grounding his claim only, the Board notes 
that there is still no competent (medical) evidence showing a 
nexus between the condition he was treated for in service and 
his current depressive disorder.  The nexus may be 
established by showing that the disability manifested in 
service was chronic, by a continuity of symptoms, or with 
medical opinions.  As indicated above, there is no competent 
medical evidence showing that a psychiatric disorder was 
chronic in service.  Although he underwent a psychiatric 
evaluation, and complained of being depressed, the diagnosis 
was adjustment disorder with mixed disturbance of emotions.  
Additionally, on his separation examination, no psychiatric 
problems were noted.  While he has contended that his current 
psychiatric disability is related to his period of active 
service, lay statements, such as the veteran's own 
assertions, are not competent evidence in this matter.  As a 
layperson, he does not have the expertise to establish a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board also notes that there is no medical documentation 
showing that a psychosis was manifest within one year of his 
leaving military service, and therefore the nexus requirement 
may not be satisfied under the law providing for presumptive 
service connection.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Absent competent medical evidence showing that the veteran's 
psychiatric disorder, diagnosed as a major depressive 
disorder, is related to service, his claim is not well-
grounded, and he has not met the initial burden under 38 
U.S.C.A. § 5107(a) as the evidence submitted does not cross 
the threshold of mere allegation.  Caluza, supra.  As the 
Board finds that the veteran's claim is not well grounded, 
the benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107.


ORDER

Service connection for a psychiatric disorder is denied.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


